Citation Nr: 1819128	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chondromalacia patella, right knee. 

2. Entitlement to a rating in excess of 20 percent for chondromalacia patella, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1972 to March 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified before the Board at a Videoconference Hearing conducted in August 2014 by the undersigned.  The transcript of that hearing is associated with the Veteran's physical file and electronic file.

By a February 2016 decision, the Board denied an increased for rating for chondromalacia patella for both the right and left knee.  The Veteran appealed to United States Court of Appeals for Veterans Claims (Court).  By a June 2017 memorandum decision, the Court instructed the Board to provide an adequate statement of reasons or bases for its determination as to whether the appellant is entitled to a separate rating for bilateral knee arthritis.  Additionally, the Court stated it was premature to address any extraschedular consideration, and thus remanded these issues on a schedular basis.  Accordingly, the Court vacated and remanded the instant appeal back to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran was afforded a recent VA examination for his bilateral knee disability in August 2017.  However, this examination is not compliant with the recent case of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp v. Shulkin, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  The Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination" should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10 .

Thus, a remand is warranted to afford the Veteran a new VA examination that is consistent with Sharp.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examination report must include a complete rationale for all opinions expressed. 

(a) The VA examiner should conduct range of motion testing on the right and left knee, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination as to both the right and left knee.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms specific to the right and left knee and/or after repeated use over time, or indicate why they cannot. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

3.  After ensuring compliance with the development requested above, readjudicate the claims, to include consideration of all applicable diagnostic codes.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



